Exhibit 10.1

SEVENTH AMENDMENT TO LEASE

This Seventh Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of July 24, 2018 (the “Execution Date”) by and between
PACIFICA ENCINITAS BEACH, LLC, a California limited liability company, PACIFICA
REAL ESTATE V, LLC, a California limited company, SR32 SAN DIEGO PORTFOLIO, LLC,
a California limited liability company, FORCE FRANKLIN I. L.P., a California
limited partnership, FORCE 10580, LLC, a California limited liability company,
and ARKA MIRAMAR II, L.P., a California limited partnership (collectively,
“Lessor”), and ONE STOP SYSTEMS, INC., a Delaware corporation (“Lessee”), with
reference to the following facts:

Recitals

A.    Lessor and Lessee are the parties to that certain written lease which is
comprised of the following (collectively, the “Existing Lease”): that certain
written Standard Industrial/ Commercial Multi-Tenant Lease – Net, dated as of
October 21, 2004 (the “Original Lease”) entered into by and between Lessor’s
predecessor-in-interest (David Wen) and Lessee’s predecessor-in-interest (One
Stop Systems, Inc., a California corporation) (which superseded a prior lease
dated October 20, 2004 entered into by and between Lessor’s earliest
predecessor-in-interest (JJB Real Estate Enterprises, LLC) and One Stop Systems,
Inc., a California corporation), as amended by that certain Amendment #1 dated
as of October 6, 2008 (“Amendment #1”), as further amended by that certain
Amendment #2 dated as of November 4, 2008 (“Amendment #2”), as further amended
by that certain Amendment #3 dated as of August 8, 2009 (“Amendment #3”), as
further amended by that certain Amendment #4 dated as of August 18, 2011
(“Amendment #4”), as further amendment by that certain Amendment #5 dated as of
October 3, 2013 (“Amendment #5”), and as further amended by that certain Sixth
Amendment to Lease dated as of August 30, 2017 (“Sixth Amendment”) for certain
premises described therein consisting of approximately 17,911 rentable square
feet, and commonly known as Suites 100, 110, 120 and 130 (and including a second
story area known as Suite 200) (collectively, the “Existing Premises”) of the
building located at 2235 Enterprise Street, Escondido, California (the
“Building”), as more particularly described in the Existing Lease.

B.    Lessor and Lessee desire to provide for (i) the lease to the Lessee of the
Expansion Premises (defined below) for the term specified herein; (ii) the
further extension of the term for the Existing Premises; and (iii) other
amendments of the Existing Lease as more particularly set forth below.

Agreement

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

1.    Scope of Amendment; Defined Terms. Except as expressly provided in this
Amendment, the Existing Lease shall remain in full force and effect. Should any
inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of

 

1



--------------------------------------------------------------------------------

this Amendment, the terms and conditions of this Amendment shall control. All
capitalized terms used in this Amendment and not defined herein shall have the
meanings set forth in the Existing Lease unless the context clearly requires
otherwise; provided, however, that the term “Lease” as used herein and, from and
after the Execution Date, in the Existing Lease shall refer to the Existing
Lease as modified by this Amendment.

2.    Common Area Operating Expenses. Notwithstanding any provision to the
contrary in the Existing Lease (including, but not limited to, Paragraph 4 of
Amendment #5), Lessee shall pay Lessee’s Share of Common Area Operating Expenses
pursuant to the terms of Paragraph 4.2 of the Original Lease commencing on
September 1, 2018 and continuing through the remainder of the Term, as extended
herein. The Lessee’s Share for the Existing Premises is thirty-eight and
25/100 percent (38.25%). Common Area Operating Expenses are currently estimated
to be $0.31 per rentable square foot per month. Lessee understands that this is
an estimate only and the actual amount may vary from the estimate.

3.    Extension of Term. Lessor and Lessee acknowledge and agree that,
notwithstanding any provisions of the Existing Lease to the contrary, the
current Term pursuant to the Existing Lease will expire on August 31, 2018, and
that the Term of the Lease of the Existing Premises is hereby further extended
for the period of seventy two (72) months (the “Extended Term”) commencing on
September 1, 2018 (the “Extension Commencement Date”) and expiring August 31,
2024 (hereafter, the “Termination Date”), unless sooner terminated pursuant to
the terms of the Lease. This extension is with respect to the entire Premises.
This extension is further conditioned upon and subject to the same conditions,
terms, covenants and agreements contained in the Existing Lease except as
otherwise provided in this Amendment. Lessor and Lessee acknowledge and agree
that this Amendment provides all rights and obligations of the parties with
respect to extension of the current Term, whether or not in accordance with any
other provisions, if any, of the Existing Lease regarding renewal or extension,
and any such provisions, options or rights for renewal or extension provided in
the Existing Lease are hereby deleted as of the Execution Date.

4.    Base Rent for Existing Premises. Lessee shall continue to pay monthly Base
Rent with respect to the Existing Premises in the amount set forth in the
Existing Lease up to and including the day immediately prior to the Extension
Commencement Date. Effective on and after the Extension Commencement Date, the
amount of monthly Base Rent due and payable by Lessee for the Existing Premises
shall be as follows:

 

Period from/to

   Monthly Base Rent  

September 1, 2018 – August 31, 2019

   $ 17,015.45  

September 1, 2019 – August 31, 2020

   $ 17,525.91  

September 1, 2020 – August 31, 2021

   $ 18,051.69  

September 1, 2021 – August 31, 2022

   $ 18,593.24  

September 1, 2022 – August 31, 2023

   $ 19,151.04  

September 1, 2023 – August 31, 2024

   $ 19,725.57  

Notwithstanding anything in this Amendment to the contrary, for so long as
Lessee is not in Breach under the terms of the Lease, the Base Rent payable for
the Existing Premises as scheduled above shall be fully abated for the first
full calendar month of the Extended Term (September 2018). Lessee shall continue
to pay Lessee’s Share of Common Area Operating Expenses during such abatement
period.

 

2



--------------------------------------------------------------------------------

The abatement set forth in this section shall be considered an Inducement
Provision subject to the provisions of Paragraph 13.3 of the Original Lease.

5.    Lease of Expansion Premises.

(a)    Lease; Definition of Expansion Premises. Lessor hereby leases to Lessee
and Lessee hereby leases from Lessor the Expansion Premises (defined below) upon
and subject to all of the terms, covenants and conditions of the Existing Lease
except as expressly provided herein. The “Expansion Premises” is Suite 140 and
150 of the Building as shown on Exhibit A hereto. Lessor and Lessee hereby agree
that Expansion Premises is conclusively presumed to be 6,121 rentable square
feet in the aggregate (based on BOMA Standard Method of Measuring Floor Area in
Industrial Buildings (ANSI Z65.2-2012) Drip Line-Method B). From and after the
Expansion Premises Commencement Date (defined below), the term “Premises” shall
mean the Expansion Premises and the Existing Premises, except as otherwise
provided herein.

(b)    Commencement; Term; Early Possession. Notwithstanding any provision of
the Existing Lease to the contrary, the following provisions shall govern the
Expansion Premises;

(1)     Commencement Date; Term. Effective as of the Expansion Premises
Commencement Date (defined below), the Expansion Premises shall be a part of the
Premises and shall be subject to, and Lessee shall observe and perform, all the
conditions and covenants applicable to Lessee under this Lease. The “Expansion
Premises Commencement Date” (also referred to as the “EPCD”) shall mean the
earlier of (a) Substantial Completion of the Initial Lessee Improvement Work (as
such terms are defined in Section 5(c)(2) below) and (b) February 1, 2019. On
and after the EPCD, Lessee shall pay Base Rent and Lessee’s Share of Common Area
Operating Expenses with respect to the Expansion Premises, as set forth in this
Section 5. The Term of this Lease of the Expansion Premises (“Expansion Premises
Term”) shall continue until the Termination Date. In the event the EPCD occurs
on a date other than the first day of a calendar month, the Base Rent and
Lessee’s Share of Common Area Operating Expenses for the Expansion Premises for
such month shall be prorated for the remaining number of days (including the
EPCD) in the calendar month in which the EPCD occurs. Within thirty (30) days
after the EPCD, Lessee and Lessor shall enter into a memorandum (the form of
which is attached as Exhibit B hereto) confirming the actual EPCD and the Base
Rent schedule. If Lessee fails to enter into such memorandum, then the EPCD and
NPED shall be the dates designated by Lessor in such memorandum.

(2)    Early Possession and Delayed Delivery. Upon the current lessee’s vacation
of the Expansion Premises and subject to Lessee’s delivery of the additional
Security Deposit, prepaid rent and updated certificates of insurance covering
the Expansion Premises, Lessee shall be granted early possession of the
Expansion Premises (the date the Lessor delivers possession of the Expansion
Premises being the “Early Possession Date”) in order to allow Lessee to begin
its Initial Lessee Improvement Work (defined below). Early possession shall be
without payment of Base Rent or Lessee’s Share of Common Area Operating Expenses
for the Expansion Premises, but all other terms of the Lease, including Lessee’s
indemnification obligations, insurance obligations and maintenance obligations
shall be in effect during such period. For the avoidance of doubt, Lessor and
Lessee acknowledge and agree that the Expansion Premises are currently occupied
by Christian Audio, LLC, which will be relocating to another premises in the
Project. The Early Possession Date is estimated to be September 25, 2018. If the
Early Possession Date has not occurred by October 1, 2018 due the failure of
Christian Audio, LLC to vacate the

 

3



--------------------------------------------------------------------------------

Expansion Premises, Lessor shall not be subject to any liability for failure to
deliver possession to Lessee, however, the EPCD will be deferred one (1) day for
each day Lessor has not delivered possession of the Expansion Premises after
October 1, 2018.

(c)    Condition of the Expansion Premises, Alterations by Lessee.

(1)     AS-IS Condition. Lessor shall deliver the Expansion Space to Lessee in
is “AS IS” condition, broom clean and free of debris, with the existing interior
improvements in place, subject only to the warranties set forth in Paragraph 2
of the Original Lease. Except to the extent of the Allowance described below,
Lessor shall have no obligation to pay for or construct any additional
improvements.

(2)    Initial Lessee Improvements. Lessee shall be allowed to construct and
install certain initial improvements to the Premises as necessary to conduct its
business (the “Initial Lessee Improvements”), consisting of Utility
Installations and Alterations, as are approved in writing by Lessor (which
approval will not be unreasonably withheld, conditioned or delayed) and subject
to all of the requirements and conditions of Paragraph 7.3 of the Lease (such
construction and installation is sometimes referred to as the “Initial Lessee
Improvement Work”). Lessee shall hire and contract with all architects,
engineers and contractors as are necessary to perform the Initial Lessee
Improvement Work. To the extent that the actual cost of the Initial Lessee
Improvement Work exceeds the Allowance set forth below, Lessee shall pay any
such excess cost. Should the Lessee’s specific use or the Initial Lessee
Improvements trigger any governmental compliance requirements (including but not
limited to requirements to comply with the Americans with Disabilities Act),
Lessee shall be solely responsible for the costs associated with satisfying such
requirements. As soon as practicable following the full execution of the
Amendment, the Lessee shall provide a complete description of the Initial Lessee
Improvements, including a description of finishes, to Lessor for Lessor’s
approval. In the event Lessor disapproves of the Initial Lessee Improvements,
Lessor shall provide notice to Lessee of such disapproval with a reasonably
detailed description of the grounds for such disapproval no later than five
(5) business days following Lessor’s receipt of the description of the Initial
Lessee Improvements. In the event Lessor disapproves of such Initial Lessee
Improvements, Lessee shall correct any deficiencies and resubmit the drawings to
Lessor for approval. The procedure set forth herein shall be repeated until
Lessor approves of the Initial Lessee Improvements. Notwithstanding the
foregoing, failure of Lessor to respond within any such five (5) business day
period shall be deemed to be Lessor’s approval. After receiving Lessor’s
approval and after Lessor has delivered possession of the Expansion Premises to
Lessee, Lessee shall proceed with the Initial Lessee Improvement Work
expeditiously, continuously, and efficiently to completion. “Substantial
Completion” of the Initial Lessee Improvements shall be mean the completion of
the Initial Lessee Improvement Work pursuant to any approved plans and receipt
of all necessary governmental approvals for legal occupancy of the Expansion
Premises, notwithstanding that minor details of construction, mechanical
adjustments or decorations which do not materially interfere with Lessee’s use
of the Expansion Premises remain to be performed (items normally referred to as
punch list items).

(d)    Base Rent for Expansion Premises. In addition to the Base Rent due with
respect to the Existing Premises, Lessee shall pay Base Rent for the Expansion
Premises, which shall be payable at the time and in the manner required for Base
Rent in the Existing Lease. The amount of Base Rent due and payable by Lessee
for the Expansion Premises on the EPCD and monthly

 

4



--------------------------------------------------------------------------------

thereafter through the Termination Date of the Expansion Premises Term shall be
as follows:

 

Period from/to

   Monthly Base Rent  

EPCD – August 31, 2019

   $ 5,814.95  

September 1, 2019 – August 31, 2020

   $ 5,989.40  

September 1, 2020 – August 31, 2021

   $ 6,169.08  

September 1, 2021 – August 31, 2022

   $ 6,354.15  

September 1, 2022 – August 31, 2023

   $ 6,544.78  

September 1, 2023 – August 31, 2024

   $ 6,741.12  

Lessee shall prepay Lessor the first month’s Base Rent for the Expansion
Premises upon execution of this Amendment. For so long as Lessee is not in
Breach under the terms of the Lease, the Base Rent payable for the Expansion
Premises as scheduled above shall be fully abated for the second (2nd), third
(3rd) and fourth (4th) full calendar months of the Expansion Premises Term, for
a total of three (3) months. Lessee shall continue to pay Lessee’s Share of
Common Area Operating Expenses for the Expansion Premises during such abatement
period. The abatements set forth in this section shall be considered an
Inducement Provision subject to the provisions of Paragraph 13.3 of the Original
Lease.

(e)    Lessee’s Share for Expansion Premises. With respect to additional rent
payable for the Expansion Premises, on and after the EPCD, Lessee’s Share of
Common Area Operating Expenses for the Expansion Premises shall be thirteen and
08/100 percent (13.08%).

(f)    Parking. Notwithstanding any other provision of the Existing Lease to the
contrary, on and after the EPCD, with respect to the Expansion Premises, Lessee
shall have the right to use, on an unreserved basis, an additional fourteen
(14) parking spaces, for a total of fifty four (54) unreserved parking spaces
for the entire Premises.

(g)    Insurance. Lessee’s insurance required under Paragraph 8 of the Original
Lease (“Lessee’s Insurance”) shall include the Expansion Premises. Lessee shall
provide Lessor with a certificate of insurance, in form and substance
satisfactory to Lessor and otherwise in compliance with Paragraph 8 of the
Lease, evidencing that Lessee’s Insurance covers the Existing Premises and the
Expansion Premises, upon delivery of this Amendment, executed by Lessee, to
Lessor, and thereafter as necessary to assure that Lessor always has current
certificates evidencing Lessee’s Insurance.

6.    Allowance. Lessor shall provide an allowance not to exceed Three Hundred
Sixty Thousand Four Hundred Eighty and no/100 Dollars ($360,480.00) for all
third party costs related to the design, permitting and construction of the
Initial Lessee Improvements, as described above and other Alterations to the
Existing Premises as approved by Lessor (which approval will not be unreasonably
withheld, conditioned or delayed) pursuant to the terms of the Lease (the
“Allowance”), including, but not limited to, the following costs: (a) payments
to Lessee’s contractors for labor, material, equipment, and fixtures; (b) fees
paid to Lessee’s designers, architects and other consultants; (c) taxes, fees,
charges, and levies by governmental and quasi-governmental agencies for permits
or for inspections; (d) utilities incurred in the course of construction (but
not to exceed 5% of the Allowance); (e) premiums for builder’s risk insurance;
(f) costs incurred for the management and administration of construction; and
(g) costs to correct

 

5



--------------------------------------------------------------------------------

any defect in the existing improvements. Any portion of the Allowance not used
by Lessee by February 1, 2020 shall revert to the Lessor. The Allowance shall be
paid in progress payments on a monthly basis as the Initial Lessee Improvement
Work and other Alterations progresses in an amount not to exceed ninety percent
(90%) of the Allowance. The progress payments shall be paid to Lessee on a
reimbursement basis within 20 days after Lessee presents draw requests or
invoices that detail the work performed and showing that Lessee has incurred
design, permitting and/or construction costs in an amount at least equal to the
requested progress payment, subject to Lessor’s inspection to confirm that such
work has been performed. The remaining balance of the Allowance shall be payable
to Lessee after Substantial Completion of all work, conditioned upon receipt of
the following:

(i)    Lessor’s inspection and approval of the Initial Lessee Improvements and
other Alterations, including (if applicable), a written certification from
Lessor’s original roofing contractor stating that all roof penetrations have
been properly sealed and the roof warranty shall continue in full force and
effect;

(ii)    Copies of all paid invoices, including a final summary of all costs for
the Initial Lessee Improvements and other Alterations, and a copy of a full set
of plans and details for the Initial Lessee Improvements and other Alterations
as approved by Lessor;

(iii)    An “unconditional waiver and release upon final payment” covering work
completed; and

(iv)    Copies of certificates of occupancy, signed inspection cards, permits
and/or clearances required by all governing agencies, and reasonable written
proof that all fees relating to the Initial Lessee Improvements and other
Alterations have been paid by Lessee.

The Allowance shall be considered an Inducement Provision subject to the
provisions of Paragraph 13.3 of this Lease.

7.    Increase in Security Deposit. Notwithstanding any provision of the
Existing Lease to the contrary, upon execution of this Amendment, Lessee shall
pay Lessor an amount equal to $17,050.00 to increase the Security Deposit
specified in the Original Lease from $9,037.00 to the amount of $26,087.00 for
the entire Premises.

8.    Right of First Offer. Lessor grants to Lessee a right of first offer
(“First-Offer Right”) with respect to any other space in the Building
(“First-Offer Space”), including space subject to any lease existing as of the
Execution Date (excepting only those extension options existing as of the
Execution Date). Lessee’s First-Offer Right shall be on the terms and conditions
set forth in this Section 8.

(a)    Procedure of Lessor’s Offer. Lessor shall provide Lessee with written
notice (“First-Offer Notice”) from time to time when Lessor determines that any
First-Offer Space will become available for lease to third parties. Lessor shall
provide the First-Offer Notice to Lessee within one hundred eighty (180) days
before the First-Offer Space will be available for lease. The First-Offer Notice
shall:

(1)    Describe the First-Offer Space that will become available for lease

 

6



--------------------------------------------------------------------------------

(“Specific First-Offer Space”); and

(2)    State all the material terms under which Lessor intends to offer such
space to other prospective lessees, including the rental rate, free or abated
rent, and any tenant improvement allowance.

(b)    Procedure for Lessee’s Acceptance. If Lessee wishes to exercise Lessee’s
First-Offer Right with respect to the Specific First-Offer Space, Lessee shall,
within ten (10) business days after delivery of the First-Offer Notice to
Lessee, deliver notice to Lessor of Lessee’s intention to exercise its
First-Offer Right with respect to all the Specific First-Offer Space. Lessee
must elect to exercise its First-Offer Right, if at all, only with respect to
all the space offered by Lessor to Lessee at any particular time, and Lessee may
not elect to lease only a portion of that space.

(c)    Effect of Lessee’s Failure to Exercise First-Offer Right. If Lessee does
not exercise its First-Offer Right within the response period specified in
subsection 8(c), the First-Offer Right shall terminate for the Specific
First-Offer Space and Lessor shall be free to lease that space to anyone on any
terms at any time during the Lease Term, without any obligation to provide
Lessee with a further right to lease that space unless such space shall become
available again during the Term.

(d)    Restrictions on First-Offer Right. The First-Offer Right shall be
personal to the originally named Lessee and shall be exercisable only by the
originally named Lessee (and not any assignee, sublessee, or other transferee of
Lessee’s interest in this Lease). The originally named Lessee may exercise the
First-Offer Right only if that Lessee occupies the entire Premises as of the
date of the First-Offer Notice. Lessee shall not have the right to lease
First-Offer Space if Lessee is in Default under this Lease as of the date of the
attempted exercise of the First-Offer Right by Lessee or (as Lessor’s option) as
of the scheduled date of delivery of the Specific First-Offer Space to Lessee.

(e)    Delivery of First-Offer Space. If Lessee timely and validly exercised the
First-Offer Right, Lessor shall deliver the Specific First-Offer Space to Lessee
on the date (“Delivery Date”) that such Specific First-Offer Space is available.
Lessor shall not be liable to Lessee or otherwise be in default under this Lease
if Lessor is unable to deliver the Specific First-Offer Space to Lessee on the
projected Delivery Date due to the failure of any other lessee to timely vacate
and surrender to Lessor the Specific First-Offer Space or any portion of it.
Lessee agrees to use its commercially reasonable efforts to enforce its right to
possession of the Specific First-Offer Space against such other lessee,
including institution of legal proceedings.

(f)    Terms and Conditions Applicable to First-Offer Space. If Lessee timely
and validly exercises the First-Offer Right, then beginning on the Delivery Date
and continuing for the balance of the Term (including extensions thereof):

(1)    The Specific First-Offer Space shall be part of the Premises under this
Lease (so that the term “Premises” in this Lease shall refer to the space in the
Premises immediately before the Delivery Date plus the Specific First-Offer
Space); and

(2)    Lessee’s Share of Common Area Operating Expenses shall be

 

7



--------------------------------------------------------------------------------

adjusted, in accordance with Paragraph 1.6 of the Original Lease, to reflect the
increased rentable area of the Premises.

Lessee’s lease of the Specific First-Offer Space shall be on the same terms and
conditions as affect the original Premises from time to time, except as
otherwise provided in this Section 8. Rent and all other economic terms
applicable to the Specific First-Offer Space shall be as set forth in the
First-Offer Notice. Lessee’s obligation to pay Rent (including Lessee’s Share of
Common Area Operating Expenses) with respect to the Specific First-Offer Space
shall begin on the date that is ninety (90) days after the Delivery Date, in
order to allow Lessee to make improvements to such Specific First-Offer Space.
The Specific First-Offer Space shall be leased to Lessee in its “as-is”
condition. Lessor shall not be required to construct any improvements in, or
contribute any improvement allowance for, the Specific First-Offer Space.

(g)    Confirmation of Terms. If Lessee timely and validly exercises the
First-Offer Right, Lessor and Lessee shall, within fourteen (14) days after
Lessor’s delivery of the Specific First-Offer Space to Lessee, confirm in
writing the addition of the Specific First-Offer Space to the Premises on the
terms and conditions set forth in this Section 8. The written confirmation shall
confirm:

(1)    The actual Delivery Date;

(2)    The rentable area of the Premises with the addition of the Specific
First-Offer Space;

(3)    The percentage that constitutes Lessee’s Share, as adjusted in accordance
with this Section 8 to reflect the increased rentable Area of the Premises;

(4)    The rental commencement date for the Specific First-Offer Space; and

(5)    Any other term that either party requests be confirmed with respect to
the Expansion Space.

9.    Brokers. Notwithstanding any other provision of the Existing Lease to the
contrary, Lessee represents and warrants to Lessor that Hughes Marino, Inc.
(“Lessee’s Broker”) is the sole broker that negotiated and represented Lessee
concerning this Amendment. Lessee hereby indemnifies and agrees to protect,
defend and hold Lessor harmless from and against any claims of brokerage
commissions arising out of any discussions or negotiations allegedly had by the
Lessee with any other broker in connection with this Amendment. Notwithstanding
any other provision of the Existing Lease to the contrary, Lessor represents and
warrants to Lessee that RAF Pacifica Group is the sole broker that negotiated
and represented Lessor concerning this Amendment. Lessor hereby indemnifies and
agrees to protect, defend and hold Lessee harmless from and against any claims
of brokerage commissions arising out of any discussions or negotiations
allegedly had by the Lessor with any other broker in connection with this
Amendment. Lessor shall pay to Lessee’s Brokers for the brokerage services
rendered by Lessee’s Broker in connection with the Amendment the following
amounts: an amount equal to four percent (4%) of total Base Rent payable for the
first 60 months of the Extended Term and the Expansion Premises Term (net of the

 

8



--------------------------------------------------------------------------------

abatements set forth herein), plus two percent (2%) of the total Base Rent
payable for the remaining months of the Extended Term and the Expansion Premises
Term. Such amounts shall be paid fifty percent (50%) upon full execution of this
Amendment and fifty percent (50%) on the Extension Commencement Date. The
foregoing obligations of Lessee and Lessor shall survive the expiration or
sooner termination of the Lease.

10.    Time of Essence. Without limiting the generality of any other provision
of the Lease, time is of the essence to each and every term and condition of
this Amendment.

11.    Attorneys’ Fees. Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event any party
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease as amended, the parties acknowledge
and agree that the provisions of Section 31 of the Lease shall apply.

12.    Effect of Headings; Recitals: Exhibits. The titles or headings of the
various parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment. Any and all
Recitals set forth at the beginning of this Amendment are true and correct and
constitute a part of this Amendment as if they had been set forth as covenants
herein. Exhibits, schedules, plats and riders hereto which are referred to
herein are a part of this Amendment.

13.    Entire Agreement; Amendment. This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Lease, as so amended, and no
provision of the Lease as so amended may be modified, amended, waived or
discharged, in whole or in part, except by a written instrument executed by all
of the parties hereto.

14.    Disclosure Regarding Certified Access Specialist. Pursuant to California
Civil Code Section 1938, Lessor hereby notifies Lessee that as of the date of
this Amendment, neither the Existing Premises nor the Expansion Premises has
undergone inspection by a “Certified Access Specialist” to determine whether the
such premises meets all applicable construction-related accessibility standards
under California Civil Code Section 55.53.

15.    Authority. Each party represents and warrants to the other that it has
full authority and power to enter into and perform its obligations under this
Amendment, that the person executing this Amendment is fully empowered to do so,
and that no consent or authorization is necessary from any third party. Lessor
may request that Lessee provide Lessor evidence of Lessee’s authority.

16.    Counterparts. This Amendment may be executed in two or more counterparts,
which when taken together shall constitute one and the same instrument, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart. Each counterpart shall be equally
admissible in evidence, and each original shall fully

 

9



--------------------------------------------------------------------------------

bind each party who has executed it. The parties contemplate that they may be
executing counterparts of this Amendment transmitted electronically and agree
and intend that a signature delivered electronically shall bind the party so
signing with the same effect as though the signature were an original signature.

[Signatures are on next page.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

LESSOR:

 

LESSEE:

ARKA MIRAMAR II, L.P.,

a California limited partnership

 

ONE STOP SYSTEMS, INC.,

a Delaware corporation

By:

 

SMB I GROUP, L.P.,

     

a Delaware limited partnership,

 

By:

 

/s/ Steve Cooper

 

Its General Partner

   

Steve Cooper, President and CEO

By:

 

K ASSOCIATES, a California

 

By:

 

/s/ John W. Morrison Jr.

 

general partnership, its General Partner

   

John W. Morrison Jr.

     

Chief Financial Officer.

 

By:                                                                  

     

                                                         , Partner

   

 

FORCE FRANKLIN I, L.P.,

a California limited partnership

By:

 

Force Franklin I, LLC

 

a California limited liability company

 

its General Partner

 

By:

 

ARKA Franklin I, L.P.,

   

a Delaware limited partnership

   

its Sole Member and Manager

   

By:

 

APG Partners, LLC

     

a Nevada limited liability company

     

Its General Partner

     

By:

 

SMB I Group, LP

       

A Delaware limited partnership

       

Its Managing Member

       

By:

 

K Associates, a California

         

general partnership

         

its General Partner

         

By:

 

 

           

Name:

 

 

           

Its:

 

managing general partner

 

 

11



--------------------------------------------------------------------------------

FORCE 10580, LLC,

   

a California limited liability company

   

By:

 

K Associates, a California general partnership,

     

Its sole and Managing Member

     

By:

 

 

     

Name:

 

 

     

Its:

 

managing general partner

   

SR32 SAN DIEGO PORTFOLIO, LLC,

   

a California limited liability company

   

By:

 

 

     

Adam S. Robinson, Manager

   

PACIFICA REAL ESTATE V, LLC,

   

a California limited liability company

   

By:

 

 

     

Adam S. Robinson, Manager

   

PACIFICA ENCINITAS BEACH, LLC,

   

a California limited liability company

   

By:

 

 

     

Adam S. Robinson, Manager

   

 

12



--------------------------------------------------------------------------------

EXHIBIT A

2235 Enterprise Street, Escondido, CA

 

LOGO [g593872imx1.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

EXPANSION PREMISES

COMMENCEMENT DATE

MEMORANDUM

PACIFICA ENCINITAS BEACH, LLC, a California limited liability company, PACIFICA
REAL ESTATE V, LLC, a California limited company, SR32 SAN DIEGO PORTFOLIO, LLC,
a California limited liability company, FORCE FRANKLIN I. L.P., a California
limited partnership, FORCE 10580, LLC, a California limited liability company,
and ARKA MIRAMAR II, L.P., a California limited partnership (collectively,
“Lessor”), and ONE STOP SYSTEMS, INC., a Delaware corporation (“Lessee”), have
entered into a certain Seventh Amendment to Lease, dated as of July    , 2018
(the “Amendment”). The Exisiting Lease, as amended by the Amendment, may be
referred to as the “Lease”.

WHEREAS, Lessor and Lessee wish to confirm and memorialize the Expansion
Premises Commencement Date as provided in the Amendment;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Amendment, Lessor and Lessee agree as follows:

1.    Unless otherwise defined herein, all capitalized terms shall have the same
meaning ascribed to them in the Amendment and the Lease.

2.    The EPCD, as defined in the Amendment, is                     .

3.    Tenant confirms the following:

 

  a.

that it has accepted possession of Expansion Premises pursuant to the terms of
the Amendment; and

 

  b.

that the Lease is in full force and effect.

4.    Base Rent Schedule for Expansion Premises. The Base Rent for the Expansion
Premises is payable according to the following schedule:

 

Period from/to

   Monthly Base Rent  

                                – August 31, 2019

   $ 5,814.95  

September 1, 2019 – August 31, 2020

   $ 5,989.40  

September 1, 2020 – August 31, 2021

   $ 6,169.08  

September 1, 2021 – August 31, 2022

   $ 6,354.15  

September 1, 2022 – August 31, 2023

   $ 6,544.78  

September 1, 2023 – August 31, 2024

   $ 6,741.12  



--------------------------------------------------------------------------------

5.    Except as expressly modified hereby, all terms and provisions of the Lease
are hereby ratified and confirmed and shall remain in full force and effect and
binding on the parties hereto.

 

LESSOR:

 

LESSEE:

   

ARKA MIRAMAR II, L.P.,
a California limited partnership

 

ONE STOP SYSTEMS, INC.,
a Delaware corporation

By:

 

SMB I GROUP, L.P.,

   

a Delaware limited partnership,

 

By:

 

/s/ Steve Cooper

 

Its General Partner

   

Steve Cooper, President and CEO

By:

 

K ASSOCIATES, a California

 

By:

 

/s/ John W. Morrison Jr.

 

general partnership, its General Partner

   

John W. Morrison Jr.

     

Chief Financial Officer

 

By:

 

 

                        , Partner

 

SR32 SAN DIEGO PORTFOLIO, LLC,

a California limited liability company

By:

 

 

 

Adam S. Robinson, Manager

PACIFICA REAL ESTATE V, LLC,

a California limited liability company

By:

 

 

 

Adam S. Robinson, Manager

PACIFICA ENCINITAS BEACH, LLC,

a California limited liability company

By:

 

 

 

Adam S. Robinson, Manager



--------------------------------------------------------------------------------

FORCE FRANKLIN I, L.P.,

a California limited partnership

By:

 

Force Franklin I, LLC

 

a California limited liability company

 

its General Partner

 

By:

 

ARKA Franklin I, L.P.,

   

a Delaware limited partnership

   

its Sole Member and Manager

 

By:

 

APG Partners, LLC

   

a Nevada limited liability company

   

Its General Partner

 

By:

 

SMB I Group, LP

   

A Delaware limited partnership

   

Its Managing Member

 

By:

 

K Associates, a California

   

general partnership

   

its General Partner

   

By:

 

 

   

Name:

 

 

   

Its:

 

managing general partner

 

FORCE 10580, LLC,

a California limited liability company

By:

 

K Associates, a California general partnership,

 

Its sole and Managing Member

 

By:

 

 

 

Name:

 

 

 

Its:

 

managing general partner